DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
There are two sets of species claimed.  The first set of species involves the capsule cap.  The second set of species involves the presence or absence of a water passage channel.
The capsule cap species are as follows: 
Species I – a capsule comprising a capsule cap attached to a bottom end of a capsule body having a flow channel directing a flow channel outlet and a distributor engaged with the capsule cap and having a water inlet wherein the flow channel outlet and a beverage outlet are attached to the bottom side of the capsule cap wherein beverage flows out of the beverage outlet (Specification, Paragraph [0057]), as shown in at least FIGS. 2 and 6 and as claimed in at least Claim 50.
Species II – a capsule comprising a capsule cap comprising sharp edge located along an inner perimeter of the capsule cap wherein the sharp edges are configured to make incisions in a second composite film when a compression force is applied to the capsule (Specification, Paragraph [0061]), as shown in at least FIG. 9 and as claimed in at least Claims 68-69.
The flow channel species are as follows:
Species A – a capsule comprising a flow channel lacking a water passage channel beginning at the top end of the capsule body and extending through the bottom end of the capsule body (Specification, Paragraph [00062]) wherein a top cap has holes creating flow paths (Specification, Paragraph [0063]) as shown in at least FIGS. 16 and 18.
Species B – a capsule comprising a water passage channel beginning at the top end of the capsule body and extending through the bottom end of the capsule body through the second composite film and through the capsule cap (Specification, Paragraph [0059]), as shown in at least FIG. 9 and as claimed in at least Claim 67.
Species C – a capsule without a flow channel located within the capsule body, as shown in at least FIG. 6.
Applicant is required, in reply to this action, to elect a single species between the capsule cap species and a single species between the flow channel species to which the claims shall be restricted if no generic claim is finally held to be allowable.  In other words, applicant is required to elect one capsule cap species between Species I and Species II and is also required to elect one flow channel species between Species A, Species B, and Species C.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 61 is generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792